Case 2:

©0o WAN DA fF WY NY

NNO NO NO NO NY NY NY NO HH Fe HE KF KF Fr Ore eS
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

LOS ANGE .ES

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 1of15 Page ID #:64

Glenn R. Kantor (SBN 122643)
E-mail: gkantor@kantorlaw.net
CORI 111423)
E-mail: meen aw.net
KANTO Al

19839 Nordhoff Street, Suite 1B

Northridge, CA_ 91324
Tel: 818.886.2525 Fax: 818.350.6272

Attorneys for Plaintiff Michael Nathans

Daniel W. Maguire (SBN 120002)

E-mail: dmaguire@bwslaw.com

Karen T. Tsui (SBN 305869)

E-mail: ktsui@bwslaw.com

BURKE, WILLIAMS & SORENSEN, LLP
444 South Flower Street, Suite 2400

Los Angeles, CA 90071-2953

Tel: 213.236.0600 Fax: 213.236.2700

Attorneys for Defendant
Unum Life Insurance Company of America

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

MICHAEL NATHANS, Case No. 2:20-cv-04977-RSWL-MRW
Plaintiff, STIPULATED PROTECTIVE
ORDER
V.
(MRW VERSION 4/19)
UNUM LIFE INSURANCE
COMPANY OF AMERICA, © Check if submitted without material
modifications to MRW form
Defendant.

 

 

 

1. INTRODUCTION

1.1 PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential,
proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may

CASE NO. 2:20-cv-04977-RSWL-MRW

saa mabe STIPULATED PROTECTIVE ORDER

 
Case 2:

nA & Ww WN

Co OA IN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 2of15 Page ID #:65

be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
enter the following Stipulated Protective Order. The parties acknowledge that this
Order does not confer blanket protections on all disclosures or responses to
discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles. The parties further acknowledge, as set forth
in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
file confidential information under seal; Civil Local Rule 79-5 sets forth the
procedures that must be followed and the standards that will be applied when a
party seeks permission from the court to file material under seal.

12 GOOD CAUSE STATEMENT

This action arises out of Plaintiffs claim for benefits under a policy of
disability insurance issued by Defendant to Plaintiff. Plaintiff seeks discovery of
company guidelines, policies, procedures and marketing materials relating to
Plaintiff's claim for disability benefits. This material contains or may contain
information protected as propriety trade information and/or subject to other
privileges and protections. Should the information be disclosed publicly, and be
thereby made available to competitors, potential harm to Defendant’s business and
its shareholders’ interests could result, as well as harm to third parties.

The parties do not wish unreasonably to impede or burden the discovery
process but, at the same time, recognize an obligation to take reasonable steps to
safeguard legitimate privacy concerns. The parties believe that issuance of a
protective order, upon stipulated terms and conditions, balances Plaintiffs right and

need for reasonable discovery with Defendant’s business and competitive interests.

2. DEFINITIONS
2.1 Action: Michael Nathans v. Unum Life Insurance Company of

 

America, Case No. 2:20-cv-04977-RSWL-MRW.

CASE NO. 2:20-cv-04977-RSWL-MRW

saa ne STIPULATED PROTECTIVE ORDER

 
Case 2:

nA & Ww WN

Co OA IN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS AT LAW

Los ANGE .ES

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 30f15 Page ID #:66

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3. “CONFIDENTIAL” Information or Items: information (regardless of
how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c), and as specified above in
the Good Cause Statement. [Note: any request for a two-tiered, attorney-eyes-only
protective order that designates certain material as “Highly Confidential” will
require a separate and detailed showing of need. }

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
their support staff).

2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information, regardless
of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced
or generated in disclosures or responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel.

2.9 Non-Party: any natural person, partnership, corporation, association,
or other legal entity not named as a Party to this action.

2.10 Outside Counsel of Record: attorneys who are not employees of a

 

party to this Action but are retained to represent or advise a party to this Action and

 

hie CASE NO. 2:20-cv-04977-RSWL-MRW

saa STIPULATED PROTECTIVE ORDER

 
Case 2:

nA & Ww WN

Co OA IN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
pela

ATTORNEYS AT LAW
Los ANGE .ES

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 4of15 Page ID #:67

have appeared in this Action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.

2.13 Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

3. SCOPE
The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.
Any use of Protected Material at trial will be governed by the orders of the

trial judge. This Order does not govern the use of Protected Material at trial.

4. DURATION

Even after final disposition of this litigation, the confidentiality obligations

 

imposed by this Order will remain in effect until a Designating Party agrees

CASE NO. 2:20-cv-04977-RSWL-MRW

saa nae STIPULATED PROTECTIVE ORDER

 
Case 2:

nA & Ww WN

Co OA IN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
pela

ATTORNEYS AT LAW
Los ANGE .ES

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page5of15 Page ID #:68

otherwise in writing or a court order otherwise directs. Final disposition will be
deemed to be the later of (1) dismissal of all claims and defenses in this Action,
with or without prejudice; and (2) final judgment herein after the completion and
exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
including the time limits for filing any motions or applications for extension of time

pursuant to applicable law.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection
under this Order must take care to limit any such designation to specific material
that qualifies under the appropriate standards. The Designating Party must
designate for protection only those parts of material, documents, items, or oral or
written communications that qualify so that other portions of the material,
documents, items, or communications for which protection is not warranted are not
swept unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to
impose unnecessary expenses and burdens on other parties) may expose the
Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in

 

this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

 

oe CASE NO. 2:20-cv-04977-RSWL-MRW

saa STIPULATED PROTECTIVE ORDER

 
Case 2:

nA & Ww WN

Co OA IN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 6of15 Page ID #:69

under this Order must be clearly so designated before the material is disclosed or
produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix at a minimum, the legend
“CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
contains protected material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents available for
inspection need not designate them for protection until after the inspecting Party
has indicated which documents it would like copied and produced. During the
inspection and before the designation, all of the material made available for
inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
identified the documents it wants copied and produced, the Producing Party must
determine which documents, or portions thereof, qualify for protection under this
Order. Then, before producing the specified documents, the Producing Party must
affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
If only a portion or portions of the material on a page qualifies for protection, the
Producing Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

(b) for testimony given in depositions that the Designating Party identify
the Disclosure or Discovery Material on the record, before the close of the
deposition all protected testimony.

(c) for information produced in some form other than documentary and

for any other tangible items, that the Producing Party affix in a prominent place on

 

the exterior of the container or containers in which the information is stored the

CASE NO. 2:20-cv-04977-RSWL-MRW

saa aes STIPULATED PROTECTIVE ORDER

 
Case 2:

©0o WAN DA fF WY NY

NNO NO NO NO NY NY NY NO HH Fe HE KF KF Fr Ore eS
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

LOS ANGE .ES

 

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 7of15 Page ID #:70

legend “CONFIDENTIAL.” If only a portion or portions of the information
warrants protection, the Producing Party, to the extent practicable, will identify the
protected portion(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such
material. Upon timely correction of a designation, the Receiving Party must make
reasonable efforts to assure that the material is treated in accordance with the

provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meetand Confer. The Challenging Party will initiate the dispute
resolution process (and, if necessary, file a discovery motion) under Local Rule
37.1 et seq.

6.3 The burden of persuasion in any such challenge proceeding will be on
the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all parties will
continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the

challenge.

CASE NO. 2:20-cv-04977-RSWL-MRW

saa mh STIPULATED PROTECTIVE ORDER

 
Case 2:

©0o WAN DA fF WY NY

NNO NO NO NO NY NY NY NO HH Fe HE KF KF Fr Ore eS
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 8o0f15 Page ID#:71

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a
Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

7.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated
“CONFIDENTIAL.” only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as
well as employees of said Outside Counsel of Record to whom it is reasonably
necessary to disclose the information for this Action:

(b) _ the officers, directors, and employees (including House Counsel) of
the Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) | Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the Court and its personnel;

(e) court reporters and their staff,

(f) professional jury or trial consultants, mock jurors, and Professional

Vendors to whom disclosure is reasonably necessary for this Action and who have

 

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

CASE NO. 2:20-cv-04977-RSWL-MRW

saa =e STIPULATED PROTECTIVE ORDER

 
Case 2:

©0o WAN DA fF WY NY

NNO NO NO NO NY NY NY NO HH Fe HE KF KF Fr Ore eS
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page9of15 Page ID #:72

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses, and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary provided: (1) the deposing
party requests that the witness sign the form attached as Exhibit A hereto: and (2)
they will not be permitted to keep any confidential information unless they sign the
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this Stipulated Protective Order; and

(i) | any mediator or settlement officer, and their supporting personnel,

mutually agreed upon by any of the parties engaged in settlement discussions.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

IN OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification
will include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order
to issue in the other litigation that some or all of the material covered by the
subpoena or order is subject to this Protective Order. Such notification will include
a copy of this Stipulated Protective Order: and

(c) cooperate with respect to all reasonable procedures sought to be

pursued by the Designating Party whose Protected Material may be affected.

 

CASE NO. 2:20-cv-04977-RSWL-MRW

saa ane STIPULATED PROTECTIVE ORDER

 
Case 2:20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 100f15 Page ID#:73

©0o WAN DA fF WY NY

NNO NO NO NO NY NY NY NO HH Fe HE KF KF Fr Ore eS
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

 

If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order will not produce any information designated in this
action as “CONFIDENTIAL” before a determination by the court from which the
subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party will bear the burden and expense of seeking
protection in that court of its confidential material and nothing in these provisions
should be construed as authorizing or encouraging a Receiving Party in this Action

to disobey a lawful directive from another court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a
Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party will:

(1) promptly notify in writing the Requesting Party and the Non-
Party that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

(3) make the information requested available for inspection by the

Non-Party, if requested.

CASE NO. 2:20-cv-04977-RSWL-MRW

saa “ARES STIPULATED PROTECTIVE ORDER

 
Case 2:20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 11of15 Page ID#:74

©0o WAN DA fF WY NY

NNO NO NO NO NY NY NY NO HH Fe HE KF KF Fr Ore eS
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

 

(c) Ifthe Non-Party fails to seek a protective order from this court within
14 days of receiving the notice and accompanying information, the Receiving Party
may produce the Non-Party’s confidential information responsive to the discovery
request. If the Non-Party timely seeks a protective order, the Receiving Party will
not produce any information in its possession or control that is subject to the
confidentiality agreement with the Non-Party before a determination by the court.
Absent a court order to the contrary, the Non-Party will bear the burden and

expense of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best
efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of
this Order, and (d) request such person or persons to execute the “Acknowledgment

and Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other
protection, the obligations of the Receiving Parties are those set forth in Federal
Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for
production without prior privilege review. Pursuant to Federal Rule of Evidence

502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

CASE NO. 2:20-cv-04977-RSWL-MRW

saa a STIPULATED PROTECTIVE ORDER

 
Case 2:20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 120f15 Page ID#:75

©0o WAN DA fF WY NY

NNO NO NO NO NY NY NY NO HH Fe HE KF KF Fr Ore eS
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

 

of a communication or information covered by the attorney-client privilege or work
product protection, the parties may incorporate their agreement in the stipulated

protective order submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in
this Stipulated Protective Order. Similarly, no Party waives any right to object on
any ground to use in evidence of any of the material covered by this Protective
Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5. Protected Material
may only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Party's request to file Protected Material
under seal is denied by the court, then the Receiving Party may file the information

in the public record unless otherwise instructed by the court.

13. FINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4, within 60
days of a written request by the Designating Party, each Receiving Party must
return all Protected Material to the Producing Party or destroy such material. As
used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the
Protected Material. Whether the Protected Material is returned or destroyed, the

Receiving Party must submit a written certification to the Producing Party (and, if

CASE NO. 2:20-cv-04977-RSWL-MRW

saa aes STIPULATED PROTECTIVE ORDER

 
Case 2:20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 130f15 Page ID#:76

nA & Ww WN

Co OA IN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORNEYS ATLA

Los ANGE .ES

w

 

not the same person or entity, to the Designating Party) by the 60 day deadline that
(1) identifies (by category, where appropriate) all the Protected Material that was
returned or destroyed and (2) affirms that the Receiving Party has not retained any
copies, abstracts, compilations, summaries or any other format reproducing or
capturing any of the Protected Material. Notwithstanding this provision, Counsel
are entitled to retain an archival copy of all pleadings, motion papers, trial,
deposition, and hearing transcripts, legal memoranda, correspondence, deposition
and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain Protected Material. Any such archival
copies that contain or constitute Protected Material remain subject to this Protective

Order as set forth in Section 4 (DURATION).

14. Any willful violation of this Order may be punished by civil or criminal
contempt proceedings, financial or evidentiary sanctions, reference to disciplinary

authorities, or other appropriate action at the discretion of the Court.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: December 7, 2020 KANTOR & KANTOR, LLP

By:_s/ Corinne Chandler

GLENN R. KANTOR
CORINNE CHANDLER
Attorneys for Plaintiff Michael Nathans

 

DATED: December 7, 2020 BURKE, WILLIAMS & SORENSEN, LLP

By:_s/ Daniel W. Maguire
DANIEL W. MAGUIRE
KAREN T. TSUI
Attorneys for Defendant
Unum Life Insurance Company of America

 

CASE NO. 2:20-cv-04977-RSWL-MRW

saa a STIPULATED PROTECTIVE ORDER

 
Case 2:20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 14o0f15 Page ID#:77

©0o WAN DA fF WY NY

NO NO NO NY NHN NH HN HN KF KF KF KF KF FE EF S| =
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

LOS ANGE .ES

 

SIGNATURE ATTESTATION

Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
this document is acceptable to Corinne Chandler, counsel for Plaintiff Michael
Nathans, and that I have obtained Ms. Chandler’s authorization to affix her

electronic signature to this document.

DATED: December 7, 2020 By: s/ Daniel W. Maguire
DANIEL W. MAGUIRE
KAREN T. TSUI
Attorneys for Defendant
Unum Life Insurance Company of America

 

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED: 12/7/2020 Lil _

HON. MICHAEL R. WILNER
United States Magistrate Judge

CASE NO. 2:20-cv-04977-RSWL-MRW

saa MS STIPULATED PROTECTIVE ORDER

 
Case 2:20-cv-04977-RSWL-MRW Document 19 Filed 12/07/20 Page 15o0f15 Page ID#:78

©0o WAN DA fF WY NY

NO NO NO NY NHN NH HN HN KF KF KF KF KF FE EF S| =
ANI DA A BP WY NYO KY CO HO WNANTI DNA Ff WO NYO KF CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

LOS ANGE .ES

 

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

L. [full name], of

 

[full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States
District Court for the Central District of California on [date]

in the case of

 

[insert case name and number]. I agree to comply with and to be bound by all the
terms of this Stipulated Protective Order and I understand and acknowledge that
failure to so comply could expose me to sanctions and punishment in the nature of
contempt. I solemnly promise that I will not disclose in any manner any
information or item that is subject to this Stipulated Protective Order to any person
or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court
for the Central District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after

termination of this action. I hereby appoint [full

 

name] of [full address

 

and telephone number] as my California agent for service of process in
connection with this action or any proceedings related to enforcement of this
Stipulated Protective Order.

Date:

 

City and State where signed:

 

Printed name:

 

Signature:

 

CASE NO. 2:20-cv-04977-RSWL-MRW

saa Ae STIPULATED PROTECTIVE ORDER

 
